An unpub|isl

SupnEME Coum
oF
NEvAnA

LO) 1<)47»\ 

ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHNNY LEE JONES, No. 66126
Appellant,

VS_ FELED
THE STATE OF NEVADA, AUG 2 0 2014
Respondent.

TRAC!E ><. LINDEMAN
cLER or suPREME couRT

BY '
DEPUTY CLER

ORDER DISMISSING APPEAL

This is a proper person appeal from a purported order denying
a post-conviction petition for a writ of habeas corpus. First Judicial
District Court, Carson City; James E. Wilson, Judge.

No decision, oral or written, had been made on the petition
when appellant filed his appeal on July 21, 2014. Because appellant failed

to designate an appealable order, we lack jurisdiction over this appeal,

and we
ORDER this appeal DISMISSED.
/    ’ J.
Hardesty
/ j""`-BJ
 /V , J_  \QJLIF"M/ , J.

Douglas l Cherry J
cc: Hon. J ames E. Wilson, District Judge

Johnny Lee J ones

Attorney General/Carson City

Carson City District Attorney

Carson City Clerk

l“l ~Z'.’SZZ